Citation Nr: 0016256	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  91-41 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran had nearly continuous active military service 
from October 1948 until his retirement in December 1968.  

When this case was previously before the Board of Veterans' 
Appeals (Board) in October 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development under the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Hilkert v. West, 11 Vet. App. 284 (1998) 
(Hilkert I).  However, while the case was pending before the 
RO, the Court granted the Secretary's motion for review by 
the whole Court and withdrew its opinion in Hilkert I.  In 
its stead, the Court substituted an opinion affirming the 
decision of the Board denying a claim of entitlement to 
service connection for the cause of the veteran's death due 
to exposure to ionizing radiation in service.  Hilkert v. 
West, 12 Vet. App. 145 (1999) (en banc) (Hilkert II).  The RO 
therefore continued its previous denial of the claimed 
benefit.  The case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at a private hospital in January 1991 at 
the age of 63 due to adult respiratory distress with 
respiratory failure secondary to pneumonia of about 26 days' 
duration.  Hodgkin's disease, transformed from non-Hodgkin's 
lymphoma, was a significant condition contributing to death.  

3.  No competent evidence has been submitted relating a 
chronic respiratory disorder or any form of lymphoma to 
service or to any incident of service origin on a 
nonradiation basis.  

4.  During his lengthy military service, the veteran served 
as an X-ray specialist; he did not serve in Vietnam during 
the Vietnam era or participate in atmospheric nuclear 
testing.  

5.  It is not shown that the veteran developed a chronic 
respiratory disorder or any form of lymphoma as a result of 
his occupational exposure to ionizing radiation during 
service.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death on a nonradiation basis.  38 U.S.C.A. §§ 
1310, 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  

2.  Service connection for the cause of the veteran's death 
as a result of occupational exposure to ionizing radiation is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.311, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that the veteran died at a private hospital 
in January 1991 at the age of 63.  The cause of death, as 
shown on the Certificate of Death, was bilateral pneumonia of 
about 26 days' duration.  Hodgkin's disease was a significant 
condition contributing to death.  The death certificate was 
signed by the veteran's treating oncologist.  Although no 
autopsy was performed, the terminal hospital report indicates 
that the veteran's demise was due to adult respiratory 
distress syndrome with respiratory failure secondary to 
pneumonia.  It was also indicated that his Hodgkin's disease 
was transformed from non-Hodgkin's lymphoma that had been 
diagnosed about five years prior to death and treated with 
chemotherapy.  During his life, the veteran did not establish 
service connection for any disability.  

A.  Service connection on a nonradiation basis

The service medical records are negative for complaints or 
findings of pneumonia, adult respiratory distress syndrome, 
or any other chronic respiratory disorder during service.  
The veteran was treated on several occasions during service 
for flu or for upper respiratory infection, the latter 
resulting in a brief hospitalization in 1957, but chronic 
pulmonary disease was not shown.  Chest X-rays, including a 
chest X-ray on examination for retirement in September 1968, 
were consistently negative.  The service medical records are 
similarly negative for complaints or findings of any form of 
lymphoma.  

Moreover, the record shows no indication of pulmonary 
disability until 1984, when chest X-rays showed evidence of 
scattered fibrotic changes and slight flattening of the 
hemidiaphragms suggestive of chronic obstructive pulmonary 
disease.  Chest X-rays during 1990, which were taken during a 
series of hospitalizations for chemotherapy, showed chronic 
lung disease with pleural and parenchymal fibrosis.  At the 
time of his final admission in December 1990, chest X-rays 
showed an infiltrate in the left upper posterior lobe and 
bilateral bibasilar fibrosis.  The impressions on admission 
were pneumonia, left upper lobe, recent onset associated with 
fever; Hodgkin's disease, probably transformed from non-
Hodgkin's lymphoma; and non-Hodgkin's lymphoma that was not 
currently active.  The terminal hospital report shows that 
the veteran began to have marked difficulty in his 
respiratory status several days after admission.  He was 
given antibiotics because of persistent pneumonia and 
persistent fever.  His blood gases began to show 
deterioration, and it was felt that he was having adult 
respiratory distress syndrome.  A pulmonary consultation was 
obtained, and it was felt that he had developed adult 
respiratory distress syndrome secondary to his pneumonia.  
His adult respiratory distress syndrome and his respiratory 
status never improved, and it became apparent that the 
veteran could not be weaned off the respirator.  He also 
seemed to develop disseminated intravascular coagulation 
(DIC).  Aggressive therapy was discontinued, and his downward 
course continued until his death about four weeks following 
admission.  

The record demonstrates that the earliest indication of any 
form of lymphoma was not until 1984.  In March of that year, 
he underwent a femoral bypass graft.  He was later admitted 
for cellulitis of his leg, and a pelvic ultrasound in August 
1984 revealed cystic areas in his left groin.  Because of 
ensuing cellulitis, the veteran underwent surgical 
exploration of his groin in October 1984, and two necrotic 
lymph nodes were removed.  The pathologic diagnosis was 
malignant lymphoma, well-differentiated lymphocytic type, 
diffuse.  A bone marrow aspiration done during 
hospitalization revealed invasion of the marrow with 
lymphomatous cells.  A right axillary node biopsy was also 
performed that confirmed the presence of lymphoma in that 
area.  The veteran was treated with Leukeran.  (Leukeran 
(Chlorambucil) is indicated for the treatment of malignant 
lymphomas and Hodgkin's disease.  PHYSICIANS' DESK REFERENCE 
804 (47th ed. 1993).)  Keflex was also prescribed when he was 
discharged from the hospital.  (Keflex is indicated for the 
treatment of respiratory infections.  Id. at 939.)  The final 
pertinent diagnosis was well-differentiated lymphocytic 
lymphoma.  

The veteran began receiving chemotherapy in July 1989 and was 
then found to have autoimmune hemolytic anemia.  However, by 
June 1990, the veteran had only a history of well-
differentiated lymphocytic lymphoma, with no evidence of the 
disease "post-Leukeran chemotherapy."  He underwent a 
splenectomy in March 1990 and was found to have Hodgkin's 
disease.  A work-up was negative for metastatic disease.  In 
April 1990, the veteran began receiving ABVD (Adriamycin, 
bleomycin, vinblastine, and dacarbazine) chemotherapy.  He 
received six doses.  When he was discharged from a 
hospitalization in June 1990, the diagnoses included 
neutropenic sepsis secondary to chemotherapy for Hodgkin's 
disease with splenic involvement documented.  When discharged 
from the hospital in July 1990, the diagnoses included severe 
leukopenia secondary to chemotherapy.  Because of a decrease 
in his left ventricular ejection fraction, he was switched to 
a regimen of Chlorambucil, vinblastine, procarbazine, and 
prednisone (CHLVPP).  On discharge from the hospital in 
September 1990, the diagnoses included Hodgkin's disease 
involving the spleen with apparent transformation from low-
grade lymphoma treated with Chlorambucil.  

In a letter dated in May 1991, Phillip L. Roberts, M.D., the 
veteran's treating oncologist, enclosed hospital reports 
summarizing the veteran's course.  These reports, Dr. Roberts 
said, gave the time of the initial diagnosis and subsequent 
transformation of the non-Hodgkin's lymphoma to Hodgkin's 
disease with the veteran's heart complications and pneumonia 
superimposed on severe lung disease.  In a letter dated in 
August 1995, Dr. Roberts reported that the veteran had well-
differentiated lymphocytic lymphoma in March 1984 and that he 
developed Hodgkin's disease with splenic involvement in 1990, 
which was complicated by autoimmune hemolytic anemia.  He was 
treated with chemotherapy and splenectomy but died in January 
1991.  

Thus, the disease process that culminated in the veteran's 
demise is not shown to have been present in service or until 
about 16 years following his retirement from service.  Dr. 
Roberts did not attribute the veteran's lymphoma or 
respiratory disability to service or to any incident of 
service origin.  The record is devoid of any other medical 
opinion doing so.  The Board observes that the veteran's 
service did not include service in Vietnam or in the waters 
off Vietnam during the Vietnam era.  See 38 C.F.R. § 3.313.  

The record contains no competent medical evidence attributing 
any form of lymphoma to the veteran's active military 
service, nor is there competent evidence relating any chronic 
respiratory disorder to service.  

Although service connection may be granted for the cause of 
the veteran's death if a disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death, 38 U.S.C.A. § 1310, the threshold 
question that must be addressed in this case is whether the 
appellant has submitted evidence of a well-grounded claim.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

In this case, no such medical nexus evidence is shown, and 
the appellant as a lay person is not competent under the law 
to provide an etiologic opinion, as this requires medical 
expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent evidence attributing the veteran's fatal disease 
process to service, the claim for service connection for the 
cause of the veteran's death on a nonradiation basis is not 
well grounded and must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

B.  Service connection on a radiation basis

The appellant primarily contends that the veteran's exposure 
to radiation as an x-ray technician during his military 
service was the direct cause of his death.  

The record shows that the veteran spent about the last half 
of his active service as an X-ray specialist, and his service 
medical records include records of his occupational exposure 
to ionizing radiation.  

Non-Hodgkin's lymphoma was added to the list of 
"radiogenic" diseases contained in 38 C.F.R. § 3.311(b)(2) 
by an amendment that became effective October 13, 1995.  60 
Fed. Reg. 53,276 (1995).  The amendment specifically excluded 
Hodgkin's disease.  Hodgkin's disease is a form of malignant 
lymphoma characterized histologically by the presence of 
Reed-Sternberg cells.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 483 (28th ed. 1994).  Non-Hodgkin's lymphoma was 
added to the list of potentially "radiogenic" diseases 
because it was a malignancy of the B-lymphocytes that had 
been observed to increase in frequency after irradiation.  
See 59 Fed. Reg. 60,576 (1994) (proposed rule).  In an 
amendment to 38 C.F.R. § 3.311 that became effective on 
September 24, 1998, however, the list of potentially 
"radiogenic" diseases was expanded to include "any other 
cancer."  See 63 Fed. Reg. 50,993 (1998).  Although intended 
to include both carcinoma and sarcoma in the rule, it appears 
that the amendment was not intended to change the list with 
respect to specific conditions "such as leukemia or multiple 
myeloma."  Id. at 50,994 (comment to final rule).  Although 
this seems to suggest that Hodgkin's disease - a specific 
condition based on a specific cell type - remains excluded 
from the list of potentially "radiogenic" diseases, the 
issue is moot in this case.  The claim was in fact developed 
on the basis of occupational exposure to ionizing radiation 
under 38 C.F.R. § 3.311(a)(2)(iii).  Based on the recorded 
accumulated dose reflected in the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
an opinion was received from the VA Assistant Chief Medical 
Director for Public Health and Environmental Hazards dated in 
January 1996 that addressed both non-Hodgkin's lymphoma and 
Hodgkin's disease.  In effect, this constituted the type of 
development required under the holding in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), which is now reflected in the 
regulation at 38 C.F.R. § 3.311(b)(4).  (In any case, the 
underlying pathology appears to have been the non-Hodgkin's 
lymphoma transformed into Hodgkin's disease by chemotherapy 
treatments for non-Hodgkin's lymphoma.)  

The Board finds that the appellant's claim for service 
connection for the cause of the veteran's death on a 
radiation basis is plausible and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the appellant is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In June 1995, the RO referred this matter to the Director of 
the VA Compensation and Pension Service pursuant to 38 C.F.R. 
§ 3.311.  The RO noted that the veteran was born in October 
1927 and that his lifetime radiation exposure was 0.357 rem 
based on the evidence of his DD Form 1141's.  The RO 
indicated that there was no family or work history of record 
of any other exposure to carcinogens.  It was indicated that 
the interval between the veteran's last exposure and the date 
of onset was 16 years.  

The opinion of an Administrative Law Judge for the Social 
Security Administration, dated in June 1987, was received in 
September 1994.  That opinion indicated that the veteran had 
"worked as an X-ray technologist since 1959" and that he 
had become disabled for work in October 1985.  In a statement 
also received in September 1994, the appellant stated that 
she felt that "the veteran's occupation in the active 
military service as [an] X-ray specialist exposed him to more 
radiation than his civilian occupation as an X-ray specialist 
after he was discharged."  She claimed that in his civilian 
occupation, "he did not operate the equipment very often but 
was a supervisor."  A private admission report dated in 
August 1984 indicates that the veteran was trained as a 
radiology technician "and currently works in the Sumter 
County Hospital."  The record thus suggests that the veteran 
had occupational exposure to ionizing radiation to some 
extent following service.  

In a memorandum dated in January 1996 requesting an etiologic 
opinion of the Assistant Chief Medical Director for Public 
Health and Environmental Hazards, the Director of the 
Compensation and Pension Service noted the history of the 
veteran's disease set forth above.  He stated that the 
veteran's DD Form 1141's indicated that as an X-ray 
technician in service from August 1958 to October 1968, he 
was exposed to a total of 0.357 rem of gamma radiation.  He 
further reported that the veteran was first exposed to 
ionizing radiation at the age of 30 and that non-Hodgkin's 
lymphoma was first diagnosed 16 years after his last 
exposure.  

In her January 1996 opinion, the Assistant Chief Medical 
Director for Public Health and Environmental Hazards noted 
possible calculation errors in the veteran's DD Form 1141's 
and recomputed the accumulated dose to which the veteran was 
exposed during service.  Resolving the errors in his favor 
yielded an accumulated dose of 0.515 rem.  She noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
did not provide screening doses for lymphomas.  She stated 
that, according to information in the Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V), the 
data were relatively consistent in showing no excess of 
Hodgkin's disease associated with radiation and in showing no 
consistent increase for any other type of lymphoma except for 
multiple myeloma.  She also indicated that the Mettler and 
Upton textbook, MEDICAL EFFECTS OF IONIZING RADIATION 119-20 
(2d ed. 1995) notes a lack of consistent association between 
radiation exposure and increased risk for Hodgkin's disease 
and non-Hodgkin's lymphoma.  In light of this, the Assistant 
Chief Medical Director for Public Health and Environmental 
Hazards was of the opinion that it was unlikely that the 
veteran's non-Hodgkin's lymphoma or Hodgkin's disease could 
be attributed to exposure to ionizing radiation in service.  

The Director of the VA Compensation and Pension Service 
endorsed the foregoing opinion in a memorandum dated later in 
January.  He stated that after reviewing the evidence in its 
entirety, he was of the opinion that there was no reasonable 
possibility that the veteran's disability was the result of 
his occupational exposure to ionizing radiation in service.  

The appellant has provided no medical evidence showing that 
the veteran's radiation exposure in service played a material 
causal role in the development of his non-Hodgkin's lymphoma 
16 years following his last reported exposure in service.  
Although the appellant contends that the veteran's lymphoma 
was due to his occupational exposure to ionizing radiation in 
service, she is not medically qualified to do so.  As 
suggested above, a lay person is competent under the law only 
to describe symptoms she has seen or experienced; she is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service.  See, e.g., 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Moreover, as the appellant herself concedes, the veteran 
worked as an X-ray technician following service.  Even if 
most of his time was spent as a supervisor, it is reasonably 
inferable from the evidence that he had some exposure to 
ionizing radiation following separation.  This is a 
complicating factor in this case because it necessarily means 
that a medical opinion attributing a lymphoma to occupational 
exposure in service would be conjectural.  There is no way of 
knowing whether exposure to ionizing radiation in service, or 
following service, was the causative factor that set the 
ultimately fatal train of events in motion.  Service 
connection may not be based on a resort to speculation or 
even remote possibility.  38 C.F.R. § 3.102 (1999).  See 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  

By contrast, the opinion of the Assistant Chief Medical 
Director for Public Health and Environmental Hazards for VA 
is based on the most recent scientific studies and is 
decidedly against the etiological relationship for which the 
appellant contends.  The Board is left with little choice but 
to find that the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death due to occupational exposure to ionizing radiation in 
service.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

The record shows that the veteran did not participate in a 
"radiation-risk activity" as that term is defined in 
38 C.F.R. § 3.309(d)(3)(ii) for purposes of entitlement to 
presumptive service connection for non-Hodgkin's lymphoma on 
a radiation basis.  Although lymphomas except Hodgkin's 
disease are subject to presumptive service connection on a 
radiation basis under the provisions of 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), service connection is not warranted 
on that basis where a veteran did not participate in a 
radiation-risk activity as defined by law.  Service 
connection based on occupational exposure to ionizing 
radiation, such as exposure as an X-ray technician during 
service, is cognizable under the provisions of 38 C.F.R. 
§ 3.311 but not under the provisions of 38 C.F.R. § 3.309(d).  
There is therefore no legal entitlement to service connection 
for non-Hodgkin's lymphoma on a presumptive radiation basis 
under controlling law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  

Finally, the Board notes the representative's recent 
contention that the RO failed to comply with Stegall v. West, 
11 Vet. App. 268 (1998), in failing to follow the directives 
contained in the Board's October 1998 remand involving the 
factors to be considered under Hilkert I.  These are the 
"Factors for consideration" in determining whether a 
veteran's disease resulted from service exposure to ionizing 
radiation set forth at 38 C.F.R. § 3.311(e).  The 
representative contends that Hilkert II did not relieve the 
RO of the duty imposed by the remand.  However, the Board is 
satisfied from a review of the record that the RO and the 
Compensation and Pension Service took these factors into 
account in adjudicating this claim, even if the factors were 
not enumerated in detail.  Most of these factors were 
mentioned by the RO in its referral letter of June 1995, and 
most of them were cited in the memoranda by the Director of 
the Compensation and Pension Service dated in January 1996.  
In any case, Hilkert II specifically held that a discussion 
of the 3.311(e) factors by the Under Secretary for Benefits 
(Director of the Compensation and Pension Service) was not 
required if the Under Secretary found that there was no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, as authorized by 
38 C.F.R. § 3.311(c)(1)(ii).  Hilkert II, 12 Vet. App. at 
150.  This is precisely what was found in this case.  The 
failure of the RO to forward this case to the Under Secretary 
for consideration of Section 3.311(e) could hardly be error 
when the Court in Hilkert II had endorsed the very procedure 
that had already been followed.  There can be no violation of 
Stegall where the reason for the remand has been vitiated by 
higher appellate authority.  In any case, the Board has now 
carefully considered each of the factors set forth at 
38 C.F.R. § 3.311(e) and is of the opinion that any possible 
error on the RO's part is, in this context, harmless.  


ORDER

Service connection for the cause of the veteran's death, 
including as a result of occupational exposure to ionizing 
radiation, is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

